                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WISCONSIN

 ADAM JOSEPH HUSCHKA,

          Plaintiff,                                               OPINION & ORDER
    v.
                                                                 Case No. 19-cv-223-wmc
 ROCK COUNTY YOUTH
 SERVICES CENTER and
 MERCY HEALTH CLINIC,

          Defendants.


         Pro se plaintiff Adam Joseph Huschka filed this lawsuit under 42 U.S.C. § 1983 against the Rock

County Youth Services Center (“Center”) and Mercy Health Clinic. On June 26, 2019, the court issued an

order dismissing Huschka’s complaint without prejudice, but giving him until July 17, 2019, to file an

amended complaint that corrected the deficiencies the court identified in his complaint. (Dkt. #6.) The

court warned Huschka that his failure to submit an amended complaint would cause the court to dismiss this

case with prejudice for failure to prosecute. That deadline has passed, but Huschka has not filed a proposed

amended complaint or communicated with the court in any manner suggesting that he intends to do so.

Accordingly, the court is now dismissing this case for plaintiff’s failure to state a claim upon which relief can

be granted.

                                                      ORDER

         IT IS ORDERED that:

         1. This case is DISMISSED with prejudice for failure to prosecute.

         2. The clerk of court is directed to close this case.

         Entered this 3rd day of October, 2019.

                                              BY THE COURT:

                                              /s/
                                              __________________________________
                                              WILLIAM M. CONLEY
                                              District Judge
